Citation Nr: 1317820	
Decision Date: 05/31/13    Archive Date: 06/06/13

DOCKET NO.  09-50 835	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for a bilateral hip disorder, to include as secondary to a service-connected left knee disability.

3.  Entitlement to service connection for a right knee disorder, to include as secondary to a service-connected left knee disability.

4.  Entitlement to a disability evaluation in excess of 20 percent for a left knee disability.
 

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

The Veteran had active service from August 1993 to April 1998.

These matters come to the Board of Veterans' Appeals (Board) on appeal from rating decisions dated in October 2007, December 2008, and February 2010 by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The October 2007 rating decision denied service connection for right knee disability and denied an increased rating for left knee disability.  New and material evidence, including private and VA treatment records, was received within one year of the decision, such that readjudication was required, which was accomplished by the RO in December 2008.  See 38 C.F.R. § 3.156(b) (new and material evidence-pending claim).  The December 2008 rating decision also denied service connection for bilateral hip disability.  The February 2010 rating decision denied service connection for PTSD.  Given the VA examination psychiatric examination results and the contentions of the Veteran, the issue as it pertains to service connection for psychiatric disability has been recharacterized as indicated on the title page of this document.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (claimant seeking service connection for psychiatric disability who has no special medical expertise is not competent to provide diagnosis requiring application of medical expertise to facts such as claimant's description of history and symptoms; VA should construe claim for service connection based on reasonable expectations of non-expert claimant).  

The Virtual VA claims file includes an electronic copy of a December 2012 RO rating decision that denied service connection for bilateral hearing loss, which indicates there are records of VA treatment from May 2011 to November 2012 that were reviewed by the RO but were not associated with the claims file.  The contents of these records were not described other than to indicate that they were not relevant to the claim for service connection for hearing loss.
 
The Veteran provided testimony at a January 2013 hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the claims file.

This case was the subject of Board remands dated September 2011 and September 2012, for the purpose of scheduling the Veteran's Board hearing.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran seeks a rating in excess of 20 percent for service-connected left knee disability.  At his January 2013 Board hearing, he indicated that his left knee disability had worsened since the time of the most recent VA examination of the left knee, conducted in December 2008.  As a result, a new VA examination of the left knee is warranted.  See 38 C.F.R. §§ 3.326, 3.327 (reexaminations will be requested whenever VA determines there is a need to verify the current severity of a disability, such as when the evidence indicates there has been a material change in a disability or that the current rating may be incorrect); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95.

Additionally, the Veteran seeks service-connection for bilateral hip disability and right knee disability, to include as secondary to service-connected left knee disability.  Although VA orthopedic examinations and opinions were provided in June 2007 and December 2008, at neither examination was an opinion provided as to whether the service-connected left knee disability resulted in a chronic incremental worsening, or aggravation, of the nonservice-connected bilateral hip and right knee disabilities.  See generally 38 C.F.R. § 3.310 (disabilities that are proximately due to, or aggravated by, service-connected disease or injury).  As a result, the prior VA examinations are inadequate as to these service connection claims and a new examination and opinion must be provided to satisfy VA's duty to assist in this matter.  See 38 U.S.C.A. § 5103(d); 38 C.F.R. § 4.2 (VA examinations-corrective action).

Also, the Board notes that the Veteran claims a January 2010 VA psychiatric examination and opinion to be inadequate.  The Veteran contends that the examiner did not take an adequate history with respect to the Veteran's claimed PTSD stressor.  Whether or not this may be the case, the Board notes that the VA examiner diagnosed the Veteran with a mood disorder not otherwise specified, and in a separate section of the report additionally found depression and labile mood "as reported in 2004 secondary to physical limitations and chronic pain," thus raising the matter of whether the Veteran's psychiatric disability may be caused or chronically worsened by service-connected physical disabilities.  Additionally, the VA examiner's report appears internally inconsistent, insofar as a mood disorder was diagnosed at Axis I, without the criteria for PTSD being met, but later in the report the examiner wrote "prognosis guarded as symptoms have expanded from depression in 2004 to thought disorder, bipolar and mood fluctuation and PTSD."  For these reasons, the December 2010 VA examination is not adequate and the Veteran should be afforded a new examination and opinion.  See 38 U.S.C.A. § 5103(d); 38 C.F.R. §§ 3.310, 4.2.
 
As noted in the introduction, there is information in the Virtual VA claims file that there are VA treatment records that have been reviewed for relevance to a claim for service connection for hearing loss but have not been associated with the paper or Virtual VA claims file.  The records should be reviewed for relevance to the Veteran's currently appealed claims and associated with the claims file if pertinent to the current appeal.  See 38 U.S.C.A. § 5103A(a)-(c); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Request the Veteran to identify all records of VA and non-VA health care providers who have treated him for hip, knee or psychiatric disabilities, but which may not have been previously associated with the VA claims file.

After obtaining any appropriate authorizations for release of medical information, the RO/AMC should seek to obtain any potentially relevant and available records that have not been previously received from each health care provider the Veteran identifies.  

The records sought should include any potentially relevant records of VA treatment from January 2010 forward.

The Veteran should also be advised that with respect to private medical evidence he may alternatively obtain the records on his own and submit them to the RO/AMC.

2.  Once all available relevant medical records have been received, make arrangements with the appropriate VA medical facility for the Veteran to be afforded a VA orthopedic examination. 

The purpose of the examination is to determine the current severity of the Veteran's service-connected left knee disability, and to determine whether he has bilateral hip disability or right knee disability that is related to active service or is caused or chronically worsened by service-connected left knee disability.

The RO/AMC should send the claims file to the examiner for review, and the clinician should indicate that the claims file was reviewed.
 
The examiner should take a complete history from the Veteran as to the nature and severity of his service-connected left knee disability.

The examiner should also take a complete history from the Veteran as to the nature and onset of his bilateral hip disability and right knee disability.

If there is a medical basis to support or doubt the histories provided by the Veteran, the examiner should state this, with a fully reasoned explanation.

The examiner should perform full range of motion studies and testing on repetitive use of the left knee and comment on the functional limitations of the service-connected left knee disability caused by pain, flare-ups of pain, weakness, fatigability, and incoordination.  To the extent practical, any additional functional limitation should be expressed as limitation of motion of the knee.  

The examiner should provide findings as to whether or the extent to which there is instability or subluxation of the left knee.

For the Veteran's right knee disability and bilateral hip disability, the examiner should provide an opinion as to whether the disabilities began during active service or are related to any incident of service.


The examiner should provide an opinion as to whether right knee disability or disability of either hip has been caused or aggravated (chronically worsened) by service-connected left knee disability.  

In all conclusions, the examiner should identify and explain the medical basis or bases, with identification of the relevant evidence of record.  The examiner should provide a fully reasoned explanation for his or her opinions, based on established medical principles and his or her clinical experience and medical expertise.  

3.  Once all available relevant medical records have been received, make arrangements with the appropriate VA medical facility for the Veteran to be afforded a VA psychiatric examination. 

The purpose of the examination is to determine whether the Veteran has PTSD or any other psychiatric disability that began during active service, is related to any incident of service, or is caused or chronically worsened by service-connected physical disabilities.
 
The RO/AMC should send the claims file to the examiner for review, and the clinician should indicate that the claims file was reviewed.
 
The examiner should take a complete history from the Veteran as to the nature and onset of his psychiatric disability.

If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should state this, with a fully reasoned explanation.

The examiner should provide a diagnosis for each psychiatric disorder found, with a fully reasoned explanation.

For each psychiatric disorder found, regardless of whether the diagnoses include PTSD, the examiner should provide a finding as to whether the disorder began during active service or is related to any incident of service, to include the Veteran's witnessing the death of fellow serviceman Jay Chance.

For each psychiatric disorder found, the examiner should provide an opinion as to whether the disorder is caused or chronically worsened by service-connected physical disabilities, which include left knee disability, a left small finger PIP joint fusion, and residuals of arthroscopy of the right wrist.

In all conclusions, the examiner should identify and explain the medical basis or bases, with identification of the relevant evidence of record.  The examiner should provide a fully reasoned explanation for his or her opinions, based on established medical principles and his or her clinical experience and medical expertise.  

4.  Readjudicate the issues on appeal.  If any benefit sought remains denied, provide the Veteran and his representative a supplemental statement of the case and an appropriate period of time for response.

Thereafter, subject to current appellate procedure, the case must be returned to the Board for further consideration, if otherwise in order.  No action is required of the Veteran until he is otherwise notified by the RO/AMC.  By this action, the Board intimates no opinion, legal or factual, as to any ultimate disposition warranted in this case.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



